- BB&T UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 28, 2009 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events BB&T Corporation held its Annual Meeting of Shareholders on April 28, 2009. The shareholders voted on five proposals. The results of the five proposals are detailed below. Proposal 1  Election of Directors Each of the following individuals was elected to serve a one-year term expiring at the Annual Meeting of Shareholdersin 2010. John A. Allison IV Jennifer S. Banner Anna R. Cablik Nelle R. Chilton Ronald E. Deal Tom D. Efird Barry J. Fitzpatrick L. Vincent Hackley, PhD. Jane P. Helm John P. Howe III, M.D. Kelly S. King James H. Maynard Albert O. McCauley J. Holmes Morrison Nido R. Qubein Thomas N. Thompson Stephen T. Williams Proposal 2  Approval of Amendments to the Corporations Amended and Restated 2004 Stock Incentive Plan and Re-Approval of the Plan for Certain Federal Tax Purposes Shareholders approved an amendment to the Corporations Amended and Restated 2004 Stock Incentive Plan to increase the number of shares of BB&T Common Stock issuable under the plan and certain other amendments, as described in the Corporations proxy statement. Proposal 3  Approval of an Advisory Proposal Regarding BB&Ts Overall Pay-For-Performance Executive Compensation Program Shareholders approved BB&Ts overall pay-for-performance executive compensation program, as described in the Corporations proxy statement. Proposal 4  Ratification of PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm Shareholders ratified the reappointment of PricewaterhouseCoopers LLP to be BB&Ts independent registered public accounting firm for the year 2009. Proposal 5  Shareholder Proposal Relating to Majority Voting Shareholders supported managements recommendation, rejecting the shareholder proposal relating to majority voting in director elections. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /S/ EDWARD D. VEST Edward D. Vest Executive Vice President and Controller (Principal Accounting Officer) Date: April 28
